Citation Nr: 0609187	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-23 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty for training from May 1960 
to May 1962, and subsequently served for a number of years in 
the Army National Guard.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an April 2002 
rating decision of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in San Juan, Puerto Rico, that denied 
the benefits sought on appeal.  


FINDING OF FACT

The veteran's low back disorder, although sustained in 
service, is not casually or etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for low back disorder 
have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 
3.159, 3.303, 3.304, 3.307, (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The veteran seeks service connection for a low back disorder.  
He contends his back was injured during a fall he sustained 
during active duty for training in the summer of 1966.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
while performing active duty for training, or from an injury 
incurred in or aggravated while performing inactive duty for 
training.  38 U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a), 3.6(c)(1) (2005).  

In a 2001 VA examination the veteran was diagnosed with 
lumbar paravertebral myositis and mild degenerative joint 
disease of the lumbar spine and sacroiliac joints and 
straightening of the lumbar lordosis.  This medical evidence 
of the veteran's current disability meets the initial element 
for establishing entitlement to service connection.  The 
veteran has also satisfied the second element for service 
connection because lay testimony of in-service incurrence of 
the veteran's back injury has been provided.  In June 1966 
the veteran's captain wrote a letter to the veteran's father 
describing the accident.  A credible account of the accident 
was also provided by the veteran in his hearing testimony.  
The veteran is competent to report his experience of the 
fall, as well the symptoms that resulted from the fall, such 
as the pain in his back and waistline, and the numbness in 
his right leg.  

The veteran does not meet the third criteria for service 
connection however.  There are no medical records associated 
with the file that document a relationship between the 
veteran's fall in 1966 and his current low back disorder.  To 
the contrary, June and July 2002 treatment record from San 
Juan VAMC characterize the veteran's condition as age-related 
degenerative changes and also associate it with significant 
physical deconditioning.  The August 2001 VA examination 
indicated that the veteran's mild degenerative joint disease 
of the lumbar spine and sacroiliac joints and straightening 
of the lumbar lordosis is due to muscle spasms, but made no 
relevant finding as to the etiology or cause of the veteran's 
diagnosed condition for service connection purposes.  Service 
medical records do not contain any complaints or diagnoses of 
back disorders, from the earliest examination in 1971 to the 
latest in 1984.  

In the absence of competent medical evidence demonstrating a 
nexus or relationship between the in-service injury and the 
current low back disorder, the veteran's claim for service 
connection is denied.


Duty to Notify and Assist

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim by way of a letter from the 
RO to the veteran dated in July 2001.  The law requires that 
when a complete or substantially complete application for 
benefits is filed, VA must notify a claimant and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  Notice must 
inform a claimant of (1) any information and evidence not of 
record needed to substantiate the claim; (2) what information 
VA will seek to provide; and (3) what information the 
claimant is expected to provide.  This notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  VA must also ask the claimant to submit any 
pertinent evidence in his possession.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  

In this appeal, the veteran was given notice of what type of 
information and evidence he/she needed to substantiate his 
claim for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Even though the notice was inadequate on these two 
elements, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the 
veteran's claim for service connection.  Any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot. The Board further notes that the veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices. Moreover, neither the veteran nor 
his representative has alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.  

The law places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  In this 
case, the RO has obtained all of the veteran's available 
service medical records post-service VA and private medical 
records identified by the veteran.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159.  

ORDER

Service connection for low back disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


